                                                  U.S. Department of Justice


                                                  United States Attorney
                                                  Eastern District of New York
AAS/DMP/ICR                                       271 Cadman Plaza East
F. #2014R00564                                    Brooklyn, New York 11201



                                                  September 24, 2019

By ECF and Courtesy Copy by Interoffice Mail

Jaime L. Turton
Senior U.S. Probation Officer
U.S. Probation Department
147 Pierrepont Street
Brooklyn, New York 11201

              Re:      United States v. Ying Lin
                       Criminal Docket No. 15-601 (S-2) (AMD)

Dear Officer Turton:

              The government respectfully submits this letter in response to the defendant
Ying Lin’s objections to the Presentence Investigation Report (“PSR”), dated September 9,
2019. The government is prepared to prove any of the facts detailed below in a Fatico
hearing.

              1.       Paragraph 6. The government does not object to the proposed insertion
by the defense.

               2.      Paragraph 11. The government does not object to the proposed
insertion by the defendant regarding Yuming Xia. However, any proposed insertion should
also include the facts that Yuming Xia was a high-ranking member of the PRC Ministry of
Foreign Affairs and that he and his daughter—who acted as the courier for the
unaccompanied luggage belonging to the PRC military attaches—were both personal
acquaintances of the defendant.

               3.     Paragraph 12. The defendant’s objection has no merit. First, baggage
that does not belong to a ticketed passenger does not become “accompanied” baggage simply
because it is checked in under the name of a ticketed passenger. Second, the source and
other Air Carrier employees have advised the government that the practice of accepting
unaccompanied baggage and checking it in under the names of ticketed passengers—who did
not check in the baggage and allowed PRC governmental authorities to take possession of the
baggage upon arrival in the PRC—violated the Air Carrier’s policy and was inconsistent
with the formal written arrangement between the PRC and the Air Carrier. 1

               In the case of Yuming Xia’s daughter, the defendant checked the boxes in
under the name of a passenger whose only direct physical contact with the boxes was to
allow PRC governmental authorities to take possession of the boxes upon her arrival in the
PRC. Moreover, Mr. Xia’s daughter, has advised law enforcement that she was never told
anything about what was inside the boxes that were checked in under her name. Thus, the
defendant’s suggestion that Mr. Xia’s daughter meaningfully “accompanied” these boxes is
without merit.

               4.     Paragraph 14. The paragraph regarding free construction work
performed at the defendant’s personal residence by Rilin workers present in the United States
on diplomatic visas should remain in the PSR. The investigation revealed that, in return for
foreign agent services performed on behalf of PRC officials and representatives—including
through services provided through her employment with the Air Carrier and also through
personal services she provided to the owners and users of the Long Island home—the
defendant enjoyed substantial benefits, including free construction work performed at her
home in Fresh Meadows and also at her cooperative apartment in Queens. These
construction projects were not “de minimis” as the defendant falsely claims, but rather
involved work crews performing multiple day contracting projects, and the tax-free
purchases of home appliances that these work crews installed.

                In the October 8, 2015 event described in Paragraph 14 of the PSR, agents
encountered five Rilin workers present in the United States on A-2 or G-2 diplomatic visas
performing construction work on the defendant’s house in Fresh Meadows. Electronic
communications between the defendant and Landong Wang—at the time a manager of Rilin
with diplomatic privileges and immunities attached to a PRC Government diplomatic
mission—indicate that the defendant arranged for a significant renovation of the ground floor
rental apartment in the Fresh Meadows house in which she lived after one of her tenants
moved out. This October 2015 renovation followed a multi-day May 2015 renovation of the
kitchen and bathroom of a different cooperative apartment owned by the defendant after her
tenant moved out. In both cases, Rilin performed all of the construction work and prepared
the defendant’s rental units for new occupants. Similar to the benefits she received from
PRC military officers, the defendant also sought and obtained the agreement of Rilin
employees to use their diplomatic tax-exempt status to make tax free purchases of home
appliances. For example, in 2012, Rilin manager and accredited PRC diplomat Landong
Wang used his diplomatic tax exemption to purchase a $3,454 Viking refrigerator tax free for
installation in the defendant’s house and moved her old refrigerator to the defendant’s
ground floor rental apartment

       1
              Because this document is being publicly filed, the government refers to the
defendant’s former employer as “the Air Carrier.”


                                             2
               In their electronic communications, Landong Wang, as well as his boss, Dan
Zhong, asked for and received the defendant’s agreement to perform various tasks like those
that the defendant performed for other PRC government officials. For example, electronic
communications reflect that the defendant arranged for objects to be shipped back to Beijing
aboard Air Carrier aircraft at the request of Rilin managers present in the United States on
diplomatic visas that authorized them to work only at PRC Government facilities.

                5.     Paragraphs 17. The paragraphs regarding the defendant’s efforts to
obstruct an ongoing grand jury investigation and her structuring activities should both remain
in the PSR. In rejecting the defendant’s motion to sever these charges from the § 951 charge,
Chief Judge Dora L. Irizarry found that the obstruction of justice charges in the Superseding
Indictment (Counts Three and Four) and the structuring charge (Count Five) “are part of an
overarching scheme involving Defendant’s ‘criminal conduct related to her activities as a
PRC agent on U.S. soil.’” United States v. Lin, 2018 WL 5113139, at *3 (E.D.N.Y. Oct. 19,
2018) (citing government’s brief ECF No. 136). Moreover, Chief Judge Irizarry further
found, “Defendant’s alleged obstruction arose out of her knowledge of the government’s
investigation of her foreign agent activities. Defendant’s alleged structuring arose in part out
of her alleged compensation for acting as a foreign agent.” Id. Accordingly, the defendant’s
claim that her obstruction of justice and her structuring activities have no relation to her
activities as a PRC agent are entirely without merit.

               6.      Paragraph 17. The government is prepared to prove at a Fatico hearing
that the defendant regularly conducted structuring activities, that she provided cash to
coworkers in exchange for checks, and that she sent funds from the United States to the PRC,
all of which activities were conducted “to conceal her income, including income received as
a PRC agent,” and which activities “provide[] evidence of the benefits she received as a PRC
agent.” Id. The government does not disagree with the defendant’s assertion that “it was not
illegal to maintain a bank account in China or to transfer money there.” (Def. Ltr. at 3).
However, the defendant’s use of a foreign bank account is relevant conduct that, like her
structuring activity, was part of her efforts to avoid government scrutiny of her assets and
wealth, which are inconsistent with her employment as a customer service agent for an
airline.

                7.     Paragraph 19. Assuming, arguendo, that there is an analogous
Guidelines provision applicable to the defendant’s conduct, which the government contends
there is not (see supra No. 8), the obstruction of justice enhancement would be appropriate,
as the “Defendant’s alleged obstruction arose out of her knowledge of the government’s
investigation of her foreign agent activities.” Lin, 2018 WL 5113139, at *3. Moreover, the
defendant’s foreign agent activities were not limited to official services provided in her
capacity as an Air Carrier employee. Rather, the defendant’s foreign agent activities
extended to aiding the Confederate, who was himself under investigation for acting as an
agent of the PRC. Accordingly, the obstructive conduct related to the defendant’s conviction



                                               3
or a closely related offense, and the obstruction of justice enhancement therefore applies.
See U.S.S.G. § 3C1.1.

               8.     Paragraph 22. The defendant’s argument that U.S.S.G. § 2B1.1 is the
most analogous Guideline should be rejected for the same reason that the Probation
Department’s selected Guideline, § 2C1.1, is not the most analogous Guideline: neither
Guideline adequately accounts for the serious threat to U.S. national security caused by a
foreign agent’s undisclosed activities in the United States on behalf of a foreign government,
in violation of 18 U.S.C. § 951.

               As the Probation Department acknowledges in the PSR (See PSR ¶ 79), and as
the government informed the Court during the defendant’s plea hearing, the government does
not believe that there is a sufficiently analogous Guideline for the offense of conviction, 18
U.S.C. § 951. See Def. Plea Agr. ¶ 2 (“Because 18 U.S.C. § 951 is a felony for which no
Guideline expressly has been promulgated, and because there is no sufficiently analogous
Guideline, the Office believes that the provisions of 18 U.S.C. § 3553 control the imposition
of an appropriate sentence in this case, pursuant to U.S.S.G. § 2X5.1.”). The government’s
position is supported by the majority of courts to have considered the issue of what Guideline
range to apply to violations of 18 U.S.C. § 951. See United States v. Soueid, No. 11-CR-494,
ECF No. 59 (E.D. Va.) (Defendant convicted of a violation of § 951 for conducting
surveillance on Syrian dissidents in the United States on behalf of Syrian government; Court
found no sufficiently analogous Guideline); United States v. Chun, No. 16-CR-618, ECF No.
17 at 10 (S.D.N.Y.) (Defendant, a FBI technician, convicted of violating § 951 for providing
sensitive, but not classified, information to Chinese officials) (Parties jointly submitted that
there was no analogous Guideline, and Court agreed); United States v. Alvarez, No. 05-CR-
20943 (S.D. Fla.) (Defendant responded to taskings by Cuban intelligence services over
thirty-year period and sent reports back to Cuba in response to those taskings; Court found
no sufficiently analogous Guideline range); United States v. Buryakov, No. 15-CR-73
(S.D.N.Y.), ECF No. 158 at 6-7, 17 (Defendant convicted for violating § 951, following a
plea pursuant to Fed. R. Crim. P. 11(c)(1)(C), for agreeing to provide information to a
Russian official; Court found no analogous Guideline range); United States v. Duran, No. 07-
CR-20999 (S.D. Fla.), ECF No. 488 at 42-43 (Defendant convicted of §§ 371 and 951 for
attempting to bribe/extort a U.S. citizen on behalf of the government of Venezuela; Court
found no analogous Guideline).

               The defendant’s chosen Guideline, § 2B1.1, is designed to quantify the harm
caused or intended by theft of property through fraud and other means. While the defendant
certainly deprived New York State tax authorities of sales tax revenue through her receipt of
tax-free goods and services as part of her compensation for acting as an agent of the PRC
Government, it is absurd to argue that her theft of sales tax revenue is the primary conduct
for which she should be punished, or that her offense conduct, and her ultimate sentence, is
appropriately compared to that of other thieves and fraudsters. Similarly, the Probation
Department’s chosen Guideline, § 2C1.1, while intended to quantify and approximate the
harm caused by those in positions of public trust who betray their responsibility to act in the


                                               4
public interest, is not intended to incorporate any measure of the harm caused or threatened
to U.S. national security by those who covertly aid a foreign government on U.S. soil. Thus,
while the defendant did abuse her privileged access to areas of JFK Airport to perform tasks
beyond the scope of her employment in exchange for compensation separate from the salary
she received from her employer, i.e., commercial bribes, § 2C1.1 does not adequately
address the most harmful aspects of that conduct: that she performed these actions to aid the
military officers of the PRC Government without disclosing her activities to the U.S.
government.

               9.      Paragraph 25. Assuming arguendo that § 2C1.1(a)(2) applies, which it
does not, the benefits provided to the defendant, which included tax savings on and
electronics purchases listed in the indictment, as well as the free contracting work at two of
the defendant’s real estate properties, exceeds $5,000. The government agrees with the
defendant that she benefitted from tax savings on liquor, rather than the full price of the
liquor.

              10.   Paragraphs 44, 46, 48. The government does not object to the proposed
changes by the defendant.

               11.    Paragraph 48. The government cannot prove by a preponderance of the
evidence that the shotgun and ammunition, seized from the defendant’s home on April 6,
2016, belonged to the defendant.

              12.   Paragraphs 53, 54, 76. The government does not object to the proposed
changes by the defendant.


                                                   Very truly yours,

                                                   RICHARD P. DONOGHUE
                                                   United States Attorney

                                           By:      /s/ Alexander A. Solomon
                                                   Alexander A. Solomon
                                                   Douglas M. Pravda
                                                   Ian C. Richardson
                                                   Assistant U.S. Attorneys
                                                   (718) 254-6074

cc:    Defense counsel (by ECF and email)
       Clerk of the Court (AMD) (by ECF and interoffice mail)




                                              5
